Case 14-32821-sgj11 Doc 1335 Filed 02/11/21                                       Entered 02/11/21 15:59:55            Page 1 of 3




CASE NAME:
Senior Dimensions, Inc.

CASE NUMBER:
14-32835-11

                             UNITED STATES BANKRUPTCY COURT


                              NORTHERN AND EASTERN DISTRICTS


                                  DALLAS AND TYLER DIVISONS


                                 FOR POST CONFIRMATION USE



                                 QUARTERLY OPERATING REPORT


                                                 AND


                              QUARTERLY BANK RECONCILEMENT


In accordance with Title 28, Section 1746, of the United States Code, I declare under penalty of perjury that I have
examined the attached Post Confirmation Quarterly Operating Report, and the Post Confirmation Quarterly Bank
Reconcilement and, to the best of my knowledge, these documents are true, correct and complete. Declaration of the
preparer (other than responsible party), is based on all information of which preparer has any knowledge.


RESPONSIBLE PARTY:


Original Signature of Responsible Party


Printed Name of Responsible Party                       Harold J. Kessler

Title                                                   Liquidating Trustee

Date                                                    2/11/2021

PREPARER:


Original Signature of Preparer


Printed Name of Preparer                                Harold J. Kessler

Title                                                   Liquidating Trustee

Date                                                    2/11/2021
Case 14-32821-sgj11 Doc 1335 Filed 02/11/21                                 Entered 02/11/21 15:59:55   Page 2 of 3




      POST CONFIRMATION
      QUARTERLY OPERATING REPORT



      CASE NAME:
      Senior Dimensions, Inc.

      CASE NUMBER:
      14-32835-11


      QUARTER ENDING:                                                                          12/31/2020

         1 BEGINNING OF QUARTER CASH BALANCE:                                                 $161,960.09



           CASH RECEIPTS:
           CASH RECEIPTS DURING CURRENT QUARTER:
           (a). Cash receipts from business operations                                 +            $0.00
           (b). Cash receipts from loan proceeds                                       +
           (c). Cash receipts from contributed capital                                 +
           (d). Cash receipts from tax refunds                                         +
           (e). Cash receipts from other sources (deposit from Title Co.)              +            $0.00
         2 TOTAL CASH RECEIPTS                                                         =      $161,960.09

           CASH DISBURSEMENTS:
           (A). PAYMENTS MADE UNDER THE PLAN:
           (I). Administrative                                                         +
           (2). Secured Creditors                                                      +
           (3). Priority Creditors                                                     +            $0.00
           (4). Unsecured Creditors                                                    +
           (5). Additional Plan Payments                                               +
           (B). OTHER PAYMENTS MADE THIS QUARTER:
           (1). General Business                                                       +            $0.00
           (2). Other Disbursements                                                    +            $0.00

         3 TOTAL DISBURSEMENTS THIS QUARTER                                                         $0.00

         4 CASH BALANCE END OF QUARTER                                                 =      $161,960.09
Case 14-32821-sgj11 Doc 1335 Filed 02/11/21                                                            Entered 02/11/21 15:59:55                   Page 3 of 3




  POST CONFIRMATION
  QUARTERLY BANK RECONCILEMENT


  CASE NAME:
   Senior Dimensions, Inc.

  CASE NUMBER:
   14-32835-11

  The reorganized debtor must complete the reconciliation below for each bank account, including all general, payroll
  and tax accounts, as well as all savings and investment accounts, money market accounts, certificates of deposits, governmental
  obligations, etc. Accounts'with restricted funds should be identified by placing an asterisk next to the account number.
  Attach additional sheets for each bank reconcilement if necessary.


  QUARTER ENDING:
        Bank Reconciliations                                Account #1                  Account #2           Account #3        Account #4
   A. Bank                                                         First Financial                                                              TOTAL
   B. Account Number                                                7700157101
   C. Purpose (Type)                                                    Operating
   1    Balance Per Bank Statement                                  $161,960.09                                                                 $161,960.09
   2    Add: Total Deposits Not Credited                                                                                                    +         $0.00
   3    Subtract: Outstanding Checks                                                                                                                  $0.00
   4    Other Reconciling Items                                                                                                                       $0.00
   5    Month End Balance Per Books                                                                                                         =         $0.00
   6    Number of Last Check Written                                              N/A
   7    Cash: Currency on Hand                                                                                                              +         $0.00
   8    Total Cash - End Of Month                                      $161,960.09                                                          =   $161,960.09



        CASH IN:
        INVESTMENT ACCOUNTS
                                                            Date of                     Type of
        Bank, Account Name & Number                         Purchase                    Instrument                                              Value
   9                                                                                                                                        +
   10                                                                                                                                       +
   11                                                                                                                                       +
   12                                                                                                                                       +
   13 Total Cash Investments                                                                                                                =         $0.00
   14 TOTAL CASH                                            LINE 8 - PLUS LINE 13 = LINE 14 ****                                                $161,960.09
                                                                                                                                                 ****
   **** Must tie to Line 4, Quarterly Operating Report
